Justapor Ranch,
                                                                        L.C.Appellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2015

                                     No. 04-14-00905-CV

                           ESCONDIDO RESOURCES II, LLC,
                                    Appellant

                                               v.

                                 JUSTAPOR RANCH, L.C.,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CV7-001396-D1
                         The Honorable Joe Lopez, Judge Presiding


                                        ORDER
         Appellee’s second motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due on August 14, 2015. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court